DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/12/2020 AND 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over CN106464973, hereon referred to as Samsung [Provided by Examiner], in view of CN102355308, and hereon referred to as Soft Pool [Provided by Examiner]. 
	In regards to claims 1, 8 & 15, Samsung discloses preparing a response to the encryption request and generating a key; encrypting the prepared response with the generated key (An encryption key and a plurality of partial keys are generated; in detail, the first device may generate an encryption key and a plurality of partial keys that are to be distributed to the first through third devices; the encryption
key may be used to encrypt content, and the plurality of partial keys may be used to decrypt the encrypted content; Paragraphs 77-107; Fig.1-39); and sending the encrypted response to the first smart device; splitting the key into two or more pieces; sending the two or more key pieces to a second smart device; assembling the two or more key pieces into the key on the first smart device; and decrypting the encrypted response on the first smart device using the assembled key (The generated plurality of partial keys are distributed to the plurality of devices; in detail, the first device may store the first partial key from among the generated first through third partial keys, and transmit the second and third partial keys each to the second and third devices; only when devices amounting to a value equal to or greater than a threshold value, from among the plurality of devices included in the security group, are located within a proximate spacing of each other, a decryption key may be recovered by using a plurality of partial keys that are respectively stored in the corresponding devices, and then, the arbitrary user may access the encrypted content by using the recovered decryption key (corresponding to assembling the two or more key pieces into the key on the first smart device; and decrypting the encrypted response on the first smart device using the assembled key); Paragraphs 77-107; Fig.1-39).
	However, Samsung does not disclose receiving an encryption request from a first smart device; sending the two or more key pieces from the second smart device to the first smart device in the form of two or more ultrasound signals.  In an analogous art Soft Pool discloses receiving an encryption request from a first smart device; sending the two or more key pieces from the second smart device to the first smart device in the form of two or more ultrasound signals (A transmission processing module encrypts a digital signal corresponding to the information to be transmitted, and transmits the encrypted digital signal to the modulation module; the modulation module modulates a digital signal corresponding to information to be transmitted according to a predetermined modulation frequency and modulates the digital signal as a sonic signal; the audio output module transmits the sonic signal modulated by the modulation module to the receiving end; the sonic signal is an ultrasound signal; Paragraphs 46-60; Fig.1-10). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Samsung, with the teachings disclosed by Soft Pool regarding receiving an encryption request from a first smart device; sending the two or more key pieces from the second smart device to the first smart device in the form of two or more ultrasound signals. The suggestion/motivation of the combination would have been to sending information and data by utilizing oscillation terminal equipment (Soft Pool; Paragraph 2). 
In regards to claims 2, 9 & 16 the combination of Samsung and Soft Pool discloses executing the encryption request, wherein executing the encryption request comprises displaying data or information or executing one or more commands to complete a transfer of data or information; and notifying a user of the executed encryption request (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Samsung and Soft Pool. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of Samsung and Soft Pool, depending on the circumstances, without exercising any inventive activity). 
In regards to claims 3, 10 & 17 the combination of Samsung and Soft Pool discloses wherein: the two or more key pieces are sent to the second smart device in the form of two or more push notifications (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Samsung and Soft Pool. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of Samsung and Soft Pool, depending on the circumstances, without exercising any inventive activity).
In regards to claims 4, 11 & 18 the combination of Samsung and Soft Pool discloses wherein: each of the two or more push notifications contain one of the two or more key pieces (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Samsung and Soft Pool. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of Samsung and Soft Pool, depending on the circumstances, without exercising any inventive activity).
In regards to claims 5, 12 & 19, the combination of Samsung and Soft Pool discloses wherein: the two or more ultrasound signals have unique frequencies (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Samsung and Soft Pool. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of Samsung and Soft Pool, depending on the circumstances, without exercising any inventive activity).
In regards to claims 6, 13 & 20, the combination of Samsung and Soft Pool discloses wherein: encrypting the prepared response with the generated key converts plain text to cipher text (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Samsung and Soft Pool. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of Samsung and Soft Pool, depending on the circumstances, without exercising any inventive activity).
In regards to claims 7 & 14, the combination of Samsung and Soft Pool discloses wherein: decrypting the encrypted response using the assembled key converts cipher text to plain text (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Samsung and Soft Pool. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of Samsung and Soft Pool, depending on the circumstances, without exercising any inventive activity).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495